Opinion issued July 13, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00439–CV




CLARISSA FRAND AND DARRELL W. FRAND, Appellants

V.

COMMERCE SQUARE ASSOCIATES, INC. AND C.B. RICHARD ELLIS,
INC., Appellees




On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 830,254




MEMORANDUM OPINIONAppellants Clarissa Frand and Darrell W. Frand have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
Supp. 2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being notified that this appeal was subject to dismissal,
appellants Clarissa Frand and Darrrell W. Frand did not adequately respond.  See
Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland.